Exhibit 10.20

AGREEMENT FOR ADVANCEMENT OF EXPENSES

This Agreement (this “Agreement”), dated as of February 25, 2010, is entered
into by and between World Fuel Services, Inc., a Texas corporation (the
“Company”), and Michael Clementi (the “Executive”).

RECITALS:

A.    The Executive serves as the President of the Company.

B.    The Company is party to the following litigation: Brendan Airways, LLC
versus World Fuel Services, Inc., Case No. 07-25301 CA 02, pending in the
Circuit Court of the 11th Judicial Circuit in and for Miami-Dade County, Florida
(the “Litigation”).

C.    Brendan Airways LLC, the plaintiff in the Litigation (the “Plaintiff”),
has threatened to assert certain claims against the Executive relating to the
Litigation (the “Brendan Claims”).

D.    Executive has elected to retain his own independent counsel to represent
him in connection with the Litigation or any similar action which may be brought
against Executive by Plaintiff (the “Similar Action”).

E.    The Company has determined that it is reasonable, prudent and in the best
interests of the Company and its stockholders for the Company to advance funds
to Executive to be used by him to pay for his Expenses (as defined below)
incurred in connection with the Litigation or in any Similar Action, subject to
the terms and conditions of this Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Executive hereby agree as follows:

1.    Advancement of Expenses.

(a)    For purposes of this Agreement, the term “Expenses” means all reasonable
attorneys’ fees, court costs, transcript costs, fees of experts, consultants,
witness fees, travel expenses, duplicating costs and printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with defending,
preparing to defend, investigating, or defending the Brendan Claims, the
Litigation and any Similar Action.

(b)    Subject to subsection (d) below, the Company shall make one or more
advances (the “Advances”) of all reasonable Expenses incurred by or on behalf of
the Executive with respect to the defense of the Brendan Claims and the
Litigation or any Similar Action from time to time, in each case within twenty
(20) days after the receipt by the Company of: (i) a written statement or
statements from the Executive requesting each Advance; and (ii) invoices,



--------------------------------------------------------------------------------

receipts or other documentation, reasonably acceptable to the Company,
evidencing the Expenses incurred by or on behalf of the Executive. Requests for
Advances hereunder shall be made by the Executive no more than thirty (30) days
after the last day of the month in which the relevant services are rendered or
out-of-pocket expenses are incurred.

(c)    The Executive hereby undertakes and agrees to repay to the Company any
and all Advances made by the Company, whether made pursuant to the Company’s
Articles of Incorporation and the applicable provisions of Texas law or
otherwise, in the event and to the extent that the Executive is ultimately found
by a court of competent jurisdiction: (1) not to have met the applicable
standard of conduct necessary for indemnification, or (2) not to be entitled to
indemnification by the Company pursuant to the applicable provisions of Texas
law. In respect of all services performed as an employee or agent of the Company
and in connection with any and all events and actions underlying or related to
the Litigation, the Brendan Claims or any Similar Action, the Executive hereby
further represents and warrants that: (i) he has at all times conducted himself
in good faith; (ii) he reasonably believed that, in the case of conduct in his
official capacity as an officer and employee of the Company, his conduct was in
the Company’s best interests and, in all other cases, his conduct was at least
not opposed to the Company’s best interests; (iii) he had no reasonable cause to
believe his conduct was unlawful; and (iv) all of the allegations made in the
complaint filed by the Plaintiff in the Litigation regarding the alleged receipt
of improper payments and ownership in competing side businesses by Executive are
untrue.

(d)    Subject to Section 3(a) below, the Company may discontinue making
Advances to the Executive at any time by providing written notice of this
election to the Executive. In such event, the Company shall, subject to
Executive’s compliance with subsection (b) above, make Advances to cover
Expenses properly incurred through the date when the Executive received the
notice described in the preceding sentence.

2.    Duration of Agreement. Subject to Section 1(d) above, this Agreement shall
continue until the Litigation or any Similar Action is terminated by settlement
or a final non-appealable order of a court of competent jurisdiction.

3.    Non-Exclusivity; Insurance; Subrogation.

(a)    The rights to receive advancement of Expenses provided by this Agreement
shall not be deemed exclusive of, and shall not limit, any other rights to which
the Executive may at any time be entitled under applicable law, the articles of
incorporation and the bylaws of the Company or otherwise.

(b)    With respect to any advance under this Agreement, the Company shall be
subrogated to the extent of such advance to all of the rights of recovery of the
Executive under applicable insurance policies or otherwise, and the Executive
shall execute all documents required and take all action necessary to secure
such rights, including execution of such documents as are necessary to enable
the Company to bring suit to enforce such rights.

 

2



--------------------------------------------------------------------------------

(c)    The Company shall not be liable under this Agreement to make any advances
to pay Expenses if and to the extent that the Executive has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.

4.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and
(ii) such provision or provisions will be deemed reformed to the extent
necessary to conform to applicable law and to give effect to the intent of the
parties hereto.

5.    Counterparts. This Agreement may be executed in one or more counterparts
(whether by original, photocopy or facsimile signature), each of which shall for
all purposes be deemed to be an original but all of which together shall
constitute one and the same agreement. Only one such counterpart executed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

6.    Headings. The headings of the sections or paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Agreement or to affect the construction thereof.

7.    Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

8.    Notice by Executive. The Executive agrees promptly to notify the Company
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to the Brendan Claims, the
Litigation or any Similar Action.

9.    Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and received for by the party to whom said notice or other communication
shall have been directed, or (ii) mailed by U.S. certified or registered mail
with postage prepaid, or by overnight courier: (a) if to the Company, to 9800
N.W. 41st Street, Suite 400, Miami, Florida 33178, Attention: General Counsel;
and (b) if to the Executive, to the address of the Executive set forth on the
signature page hereof; or to such other address as may have been furnished by
any party to the other(s), in accordance with this Section 9.

10.    Interpretation. No provision of this Agreement shall be construed against
a party because such party or its representatives drafted such provision. For
purposes of this Agreement, “hereof”, “herein”, “hereby”, “hereunder”,
“herewith”, “hereafter”, and “hereinafter” refer to this Agreement in its
entirety, and not to any particular subsection or paragraph. References to

 

3



--------------------------------------------------------------------------------

“including” means including without limiting the generality of any description
preceding such term.

11.    Governing Law; Venue, Etc.

(i)    THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

(ii)    ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
SHALL BE FILED IN AND LITIGATED SOLELY BEFORE THE STATE COURTS IN MIAMI, FLORIDA
AND EACH PARTY TO THIS AGREEMENT: (1) GENERALLY AND UNCONDITIONALLY ACCEPTS THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND VENUE THEREIN, AND WAIVES TO
THE FULLEST EXTENT PROVIDED BY LAW ANY DEFENSE OR OBJECTION TO SUCH JURISDICTION
AND VENUE BASED UPON THE DOCTRINE OF “FORUM NON CONVENIENS”; AND (2) GENERALLY
AND UNCONDITIONALLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY DELIVERY OR CERTIFIED OR REGISTERED MAILING OF THE SUMMONS AND
COMPLAINT IN ACCORDANCE WITH THE NOTICE PROVISIONS OF THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

COMPANY: WORLD FUEL SERVICES, INC. By:  

/s/ Richard McMichael

Its:

 

Senior Vice President – Finance (Aviation)

Name:

 

Richard McMichael

 

 

EXECUTIVE:

/s/ Michael Clementi

Michael Clementi

Address: [intentionally omitted]

 

 

4